Citation Nr: 0217636	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan S. Toth


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  Prior to September 1979, he had twenty two 
years and three months of active service.  
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied entitlement to an 
increased (compensable) evaluation for service-connected 
left ear hearing loss, service connection for hearing loss 
of the right ear and service connection for tinnitus.  

The following information clarifies the procedural 
background of this case.  In January 2001, the RO revised 
the December 1999 rating decision and granted service 
connection for hearing loss of the right ear and tinnitus.  
The RO assigned a noncompensable evaluation to the service-
connected bilateral sensorineural hearing loss and a 10 
percent evaluation to tinnitus.  The RO explained in the 
rating decision, a copy of which was mailed to the veteran, 
that the appeal concerning service connection for hearing 
loss of the right ear and tinnitus had been satisfied and 
that the hearing loss disability was now referred to as 
bilateral sensorineural hearing loss.  In May 2002, the RO 
sent the appellant a supplemental statement of the case 
(SSOC) which listed the issue on appeal as the evaluation of 
bilateral sensorineural hearing loss currently evaluated as 
noncompensably disabling.  The veteran responded in June 
2002 to the effect that he had stated his case completely 
and wished for his case to be transferred to the Board.  As 
a result, the only issue before the Board is that listed on 
the first page of this decision.

In September 2000, the veteran requested that a hearing be 
scheduled at the RO.  In December 2000, the RO notified the 
veteran that the hearing was scheduled for January 23, 2001.  
According to the veteran's claims file, he did not report 
for the hearing.  


FINDINGS OF FACT

1.  VA audiological evaluations in July 1999 and November 
2001 showed no more than Level III hearing impairment on the 
left and no more than Level II hearing impairment on the 
right.

2.  No pertinent audiological data of record shows greater 
bilateral hearing impairment than was found on VA 
audiological testing.

3. There is no evidence that the schedular standards are 
inadequate to compensate average impairment in earning 
capacity attributable to hearing loss.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
bilateral sensorineural hearing loss are not met, and there 
is no basis for referral for extraschedular consideration.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The RO granted service connection for left ear hearing loss 
in March 1983, and assigned a noncompensable disability 
evaluation.  In September 1988, the RO determined that an 
increased rating for hearing loss was not warranted.  The 
veteran did not appeal this determination. 

In June 1999, the veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus.  He 
reported that medical records reflecting treatment for 
hearing loss and tinnitus in 1987 could be found at the King 
Health Center at the United States Soldiers' & Airmen's Home 
in Washington, D.C.  Other relevant records could also 
reportedly be found at the East Orange VA Medical Center. 

In July 1999, the RO wrote to the veteran and asked for a 
complete address for the King Health Center.  The veteran 
subsequently provided the complete address for the King 
Health Center, however, the records were not requested.  A 
review of the claims file reveals that the veteran in April 
1988 submitted medical records, dated from August 1987 to 
February 1988, from Walter Reed Army Medical Center and King 
Health Center.  The medical records do not indicate that 
earlier treatment or evaluation was provided or that 
additional treatment or evaluation was scheduled such that a 
request should now be made to the King Health Center for 
additional records. 

In response to the RO's request, VA outpatient treatment 
records dated from January 1998 to August 1999 were received 
at the RO in September 1999.  In July 1999, speech 
recognition ability on the right was 88 percent and on the 
left was 84 percent.  Audiological testing revealed the 
following:


500
1000
2000
3000
4000
RIGHT
15
15/10
50
55
55
LEFT
20
25/25
50
80
80

The veteran was afforded VA examinations in July 1999 and 
August 1999.  Pure tone thresholds, in decibels, on 
audiological evaluation in July 1999 were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
55
60
LEFT
15
20
50
75
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  
The average pure tone threshold for the right ear was 46 
decibels and for the left ear was 58 decibels.

The RO denied an increased (compensable) rating for service-
connected left ear hearing loss, service connection for 
right ear hearing loss, and service connection for tinnitus 
in a December 1999 rating decision.  The veteran appealed 
the RO's decision to the Board.  In January 2001, the RO 
revised the rating decision of December 1999 and granted 
service connection for the right ear.  A noncompensable 
evaluation was assigned to bilateral sensorineural hearing 
loss.  The RO also granted service connection for tinnitus 
and assigned a 10 percent disability rating.  

The RO stated in the January 2001 rating decision and in the 
notification letter to the veteran that the evidence 
considered was a statement from the veteran and VA 
examination reports dated July 27 and August 3, 2000.  The 
claims folder does not contain VA examination reports 
corresponding to those dates.  There are, however, relevant 
examination reports in the file dated July 27, 1999, and 
August 3, 1999.  Therefore, it would appear that a 
typographical error was made and that no examination reports 
pertaining to an increased evaluation for bilateral hearing 
loss are outstanding.  

The veteran was most recently afforded VA examinations in 
November and December of 2001.  Pure tone thresholds, in 
decibels, upon audiological examination in November 2001 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
50
80
LEFT
20
20
50
75
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 84 percent in the left ear.  
The average pure tone threshold for the right ear was 50 
decibels and for the left ear was 57 decibels.

II. Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099 
(2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's final rule implementing the VCAA was published on 
August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments relating to claims to reopen 
finally denied claims, not relevant here.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

VA has a duty to notify the veteran and his representative 
of any information and evidence necessary to substantiate 
the claim and also must inform him whether he or VA has the 
responsibility of producing or obtaining that evidence or 
information.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the 
discussions in the July 2000 statement of the case, the 
January 2001 rating decision, the May 2001 letter from the 
RO to the veteran, and the April 2002 supplemental statement 
of the case informed the veteran of the evidence needed to 
substantiate his claims.  These documents also informed the 
appellant of the laws and regulations that are applicable to 
his claim, the reasons and bases for the denial, and what 
criteria must be met in order for him to receive an 
increased disability evaluation for bilateral sensorineural 
hearing loss. 

The RO's letter of May 2001 informed the veteran that the RO 
would help him to get medical records, employment records, 
or records from other Federal agencies, provided that he 
gave them enough information so the records could be 
requested.  The veteran was also informed that he should let 
the RO know if there is additional evidence he wished for 
them to consider in connection with the claim, for instance, 
records held by any Federal agency including VA, or by 
private doctors, hospitals or clinics.  If so, he was told 
to let the RO know who has the records, their address, the 
approximate time frame covered by the records and, in the 
case of medical records, the condition for which he was 
treated.  A 60-day period of time was provided for a 
response to the letter.  

Later in May, a SSOC was sent which again explained that the 
veteran should let the RO know if there was additional 
information that he wished for the RO to consider in 
connection with his claim.  In June 2002, the veteran 
submitted a statement indicating that he had stated his case 
completely and wished for the case to be transferred to the 
Board.  In this case, no further notice is required to 
satisfy VA's obligations under the VCAA.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45620, 
45630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  The veteran's service medical records 
were already of record when the veteran filed the present 
claim, and various VA and private treatment records 
identified by the veteran have been obtained or submitted to 
VA directly by the appellant.  Moreover, the veteran has 
been afforded two VA examinations in connection with his 
claim (the reports of which have been associated with the 
claims file).  Accordingly, the duty to assist has been 
satisfied.  

The Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA regulations in 
the first instance, as those regulations had not yet been 
finalized when the RO considered this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided for in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran in this case, and the Board may 
proceed to consider the appeal.

The requirements of the VCAA and its implementing 
regulations have been met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be necessary or helpful to his 
case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

III. Increased Evaluation for Bilateral Hearing Loss

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 1991).  
Evaluation of a service-connected disorder requires a review 
of the claimant's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1 and 4.2.  However, where an 
increased rating is at issue, the present level of the 
disability is the primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); but see Fenderson v. West, 12 
Vet.App. 119 (1999) (The rule in Francisco is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability; instead, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the claimant's favor.  See 38 C.F.R. §§ 4.2 
and 4.3.  If there is a question as to which evaluation to 
apply to the disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
pertaining to the rating criteria for hearing loss disorders 
was amended.  This amendment was effective June 10, 1999.  
See 64 Fed. Reg. 25202-25210 (May 11, 1999).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Pursuant to VAOPGCPREC 3-2000, where a 
regulation is amended during the pendency of an appeal, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change, and the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  The new regulations were in 
effect when the rating decisions on appeal were made, 
however, the RO has not considered the new regulations.  
Accordingly, it must be considered whether the veteran will 
be prejudiced by the Board's consideration of the new 
regulations in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The amended regulations do not include any substantive 
changes.  The relevant portions of the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on 
the results of puretone audiometry results and the results 
of a controlled speech discrimination test and indicating 
that there was no proposed change in this method of 
evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  As a result, no prejudice will result to the 
veteran from the Board considering the new regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth in 38 C.F.R. § 4.85 (2001).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2001).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. §§ 4.85-4.87 
(1998), Diagnostic Code 6100; Table VI (1998); 38 C.F.R. 
§ 4.85(b), (d) and (e) (2001).  Tables VI and VII are 
reproduced below.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The amended regulations changed the title of 
Table VI from "Numeric Designation of Hearing Impairment" to 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999). 
TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech 
Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

Table VI is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and 
the puretone threshold average (vertical columns).  The 
Roman numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  See 38 C.F.R. § 4.85(b) (2001).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  
See 38 C.F.R. § 4.85(e) (2001).

A VA outpatient treatment record in July 1999 showed that 
the veteran's left ear puretone threshold average was 59 
decibels and speech recognition ability was 84 percent.  The 
veteran's right ear puretone threshold average was either 43 
or 44 decibels (due to the 15/10 result at 1000 hertz) and 
speech discrimination in that ear was 88 percent.  Pursuant 
to the operation of Table VI, left ear hearing loss would be 
assigned Level III, and the right ear would be assigned 
Level II (either at 43 or 44 decibels).  Next, Table VII is 
applied.  The veteran, with Level II hearing in the right 
ear (the better ear) and Level III hearing in the left ear 
(the poorer ear) would be assigned a noncompensable 
evaluation.  

Upon VA audiological examination in July 1999, the veteran's 
left ear puretone threshold average was 58 decibels and 
speech recognition ability was 84 percent.  The veteran's 
right ear puretone threshold average was 46 decibels and 
speech discrimination in that ear was 92 percent.  Pursuant 
to the operation of Table VI, left ear hearing loss would be 
assigned Level III, and the right ear would be assigned 
Level I.  Pursuant to Table VII, the veteran, with Level III 
hearing in the right ear and Level I hearing in the left 
ear, would be assigned a noncompensable evaluation.  

Upon the most recent VA audiological examination in November 
2001, the veteran's left ear puretone threshold average was 
57 decibels and speech discrimination in that ear was 84 
percent.  The veteran's right ear puretone threshold average 
was 50 decibels and speech discrimination in that ear was 98 
percent.  Accordingly, his left ear hearing loss would be 
assigned Level II and his right ear hearing loss would be 
assigned Level I under Table VI.  Pursuant to the operation 
of Table VII, the veteran, at level II in the left ear and 
level I in the right ear, is not entitled to more than a 
noncompensable disability evaluation.

The Board has reviewed all of the other pertinent evidence 
of record, which consists of the veteran's contentions, the 
service medical records, VA examination reports dated in 
November 1982, March 1985 and August 1988, King Health 
Center and Walter Reed Army Medical Center medical records 
dated from August 1987 to June 1988 from, and a Bayley Seton 
Hospital audiological evaluation dated in September 1992.  
This evidence does not reflect more severe impairment than 
that shown by the medical evidence of record dated from 1999 
to 2001.  Thus, even if "staged ratings" were for 
application in this case, no more than a noncompensable 
evaluation could be assigned at any given point in time 
based on the evidence of record.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these 
veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
The first new provision, that of 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25202 (May 11, 1999).  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) 
the high level of amplification needed to attempt to conduct 
a speech discrimination test would be painful to most 
people, and speech discrimination tests may therefore not be 
possible or reliable.  Id.  The veteran does not have 
puretone thresholds in either ear that are above 55 decibels 
in all the specified frequencies.  Accordingly, Table VIa, 
is not for application in this case.

The second new provision, that of 38 C.F.R. § 4.86(b), 
provides that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  Id.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  See 64 Fed. Reg. 25202, 25203 
(May 11, 1999).  This provision is not applicable to the 
veteran's case.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability may be 
approved.  The case must, however, present an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b) (2001).  In this case, there is no indication in 
the claims file that the noncompensable bilateral hearing 
loss disability has resulted in any hospitalizations.  The 
veteran did report during the November 2001 VA examination 
that hearing loss decreases his enjoyment of TV and radio 
listening and also decreases the effectiveness of his 
communications with family, friends and co-workers.  
Although the veteran is impaired by the decreased 
effectiveness of his communications, this does not 
constitute marked impairment which must be addressed outside 
the rating schedule criteria for hearing loss.  In short, 
the rating assigned to the service-connected disability 
fully contemplates the impairment in earning capacity 
attributable solely to that disability.  Accordingly, there 
is no basis for referral of the case to the appropriate 
authority for consideration of an extraschedular evaluation.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt 
regarding his disability from bilateral sensorineural 
hearing loss for the reasons discussed above.  Accordingly, 
the preponderance of the evidence is against assignment of 
an increased disability rating for hearing loss under 
Diagnostic Code 6100.


ORDER

An increased (compensable) evaluation for bilateral service-
connected hearing loss is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

